Citation Nr: 0202870	
Decision Date: 03/27/02    Archive Date: 04/04/02

DOCKET NO.  00-15 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Timeliness of appeal from the April 2000 rating decision 
which denied the claim of service connection for 
hypertension.

2.  Entitlement to an initial, compensable rating for 
hemorrhoids.

3.  Entitlement to an initial, compensable rating for left 
knee disability.

4.  Entitlement to an initial rating in excess of 10 percent 
for low back disability.

5.  Entitlement to service connection for bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Counsel


INTRODUCTION

The veteran had active military service beginning in June 
1987 and ending in July 1999 with his receipt of a general 
"under honorable conditions" discharge.  

This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Boise Regional 
Office (RO) April 2000 decision which, inter alia, granted 
service connection for hemorrhoids and left knee disability, 
assigned each a zero percent rating, granted service 
connection for low back disability, assigned it a 10 percent 
rating, and denied service connection for hypertension and 
bronchitis.  

In his July 2000 substantive appeal, the veteran requested an 
RO hearing.  By July 2001 written correspondence from his 
accredited representative, he canceled his hearing request 
(in June 2001, he was notified to appear at an RO hearing 
scheduled on July 9, 2001).  Thus, the Board is satisfied 
that he no longer desires a personal hearing on appeal, and 
his request for same is considered effectively withdrawn.  

The sequence of events with regard to the claim of service 
connection for hypertension raises the matter of timeliness 
of appeal regarding that issue.  See 38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.101(d) (2001), as amended 66 Fed. 
Reg. 53,339-40 (Oct. 22, 2001).  If the veteran's appeal of 
that issue is not timely, the Board has not acquired 
jurisdiction over the matter.  See Roy v. Brown, 5 Vet. 
App. 554 (1993); Rowell v. Principi, 4 Vet. App. 9 (1993).

Of record in this case is a December 1999 Appointment of 
Veterans Service Organization as Claimant's Representative, 
VA Form 21-22, naming Disabled American Veterans as the 
veteran's accredited representative.  A review of the record 
indicates that the representative has not submitted any 
argument to the Board on the veteran's increased rating 
claims and the claim of service connection for bronchitis.  
Consistent with 38 C.F.R. § 20.600 (2001), the Board hereby 
affords the representative an opportunity to submit argument 
on those claims; appellate consideration of the claims of 
increased rating for hemorrhoids, and low back and left knee 
disabilities, and service connection for bronchitis is thus 
deferred pending receipt of any argument the representative 
may wish to file with the Board.  


REMAND

The Certification of Appeal (VA Form 8) in this case lists as 
the issue on appeal the matter of service connection for 
hypertension.  As noted above, by decision in April 2000, the 
RO denied service connection for hypertension; the notice of 
that decision was mailed to the veteran's last known address 
of record on April 26, 2000.  Timely notice of disagreement 
with regard to that issue was received in November 2000 and a 
statement of the case (SOC) was issued by the RO in March 
2001; however, it appears that correspondence which may be 
construed as a substantive appeal was not thereafter filed on 
the veteran's behalf until July 2001.  After a claimant 
receives the SOC, he or she must file a formal appeal within 
60 days from the date the SOC is mailed, 38 U.S.C.A. 
§ 7105(d)(3), or within the remainder of the one-year period 
from the date notification of the RO decision was mailed, 
whichever period ends later.  38 C.F.R. § 20.302(b) (2001); 
see Rowell, 4 Vet. App. at 17 (where claimant did not perfect 
appeal by timely filing substantive appeal, RO rating 
decision became final).  

A review of the record indicates that the RO has not 
identified or addressed the matter of timely completion of 
the veteran's appeal in this case.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.200 (2001).  The basis for the denial of the 
veteran's claim of service connection for hypertension was 
that the evidence did not support an award of service 
connection for that disability.  The Board believes that 
procedural due process requires that appellate review of that 
issue be deferred pending consideration of the threshold 
issue: whether a substantive appeal was timely filed in 
accordance with 38 U.S.C.A. § 7105.  Consideration by the RO 
of this threshold matter prior to actual adjudication on the 
merits of the claim is crucial to the Board's acquiring 
jurisdiction in this case.  Unless the veteran is given 
adequate notice of the need to submit evidence and/or 
argument on the question of timeliness of completion of his 
appeal, appellate action on point could be prejudicial.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Thus, to ensure full compliance with due process 
requirements, the claim of service connection for 
hypertension is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) is completed.  In particular, 
the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of VCAA (to be codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107) are satisfied.  

2.  The RO should review this case and 
address the matter of timeliness of 
perfecting and completing the appeal of 
the matter of service connection for 
hypertension.  38 U.S.C.A. § 7105(d); 
38 C.F.R. §§ 20.200, 20.202 (2001).  

When the foregoing has been completed, if the benefit sought 
is not granted, a supplemental statement of the case should 
be furnished the veteran and his representative, and he 
should be afforded an opportunity to respond.  The case 
should then be returned to the Board for further 
consideration, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2001).


